EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Duggan on May 11, 2022.
The application has been amended as follows: 
In claim 1, line 6, replace “layer” with –carpet–.
In claim 10, line 7, replace “layer” with –carpet–.











DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendment filed April 13, 2022, has been entered.  Claims 1, 10, 13, 14, 16, and 23 have been amended as requested.  The pending claims are 1-30.
Applicant’s supplemental responses filed May 8 and 10, 2022, have also been entered.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-8 of the last Office action (Non-Final Rejection mailed February 16, 2022). 
The Affidavits Under 37 CFR 1.131 filed on April 13 and May 8, 2022, swearing behind the effective date of EP 1696077 issued to Zogg are acknowledged.  However, since no prior art rejection has been made over the Zogg reference, said affidavits are immaterial at this time.  


Terminal Disclaimer
The terminal disclaimers filed on April 13 and May 10, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,982,395 and Application No. 17/235268, respectively, have been reviewed and are accepted.  The terminal disclaimer has been recorded.  As such, the double patenting rejections set forth in sections 3-5 of the last Office action are hereby withdrawn. 


Allowable Subject Matter
Claims 1-30 are allowed.
Claim 1 is drawn to an artificial turf assembly comprising an artificial turf carpet and a turf underlayment layer comprised of an assembly of panels, the panels including a top side and a bottom side, the top side including a plurality of drainage channels, the bottom side having a plurality of projections defining bottom side drainage channels, the top side configured to support the artificial turf carpet, and one or more of the bottom side drainage channels extending across the bottom side in fluid communication with one or more of bottom side drainage channels of adjacent panels, and wherein the panels are made from a plurality of expanded polyolefin beads, the plurality of expanded polyolefin beads bonded together by at least one of pressure and heat to produce a substantially water-impervious surface.  
Claim 10 is drawn to an artificial turf assembly comprising an artificial turf carpet and a turf underlayment layer comprised of an assembly of panels, the panels including a core having a top side, a bottom side, and drainage holes extending through the core, the top side including a plurality of drainage channels, the bottom side having a plurality of projections defining bottom side drainage channels, the top side configured to support the artificial turf carpet, and one or more of the bottom side drainage channels extending across the bottom side in fluid communication with one or more of bottom side drainage channels of adjacent panels, and wherein the panels are made from a plurality of expanded polyolefin beads, the plurality of expanded polyolefin beads bonded together by at least one of pressure and heat to produce a substantially water-impervious surface.  
Claim 16 is drawn to an artificial turf assembly comprising an artificial turf carpet and a turf underlayment layer comprised of an assembly of panels, each of the panels formed from a plurality of expanded polyolefin beads, the plurality of expanded polyolefin beads bonded together by at least one of pressure and heat to produce a substantially water-impervious surface, the panels including a core having a top side and a bottom side, a plurality of projections extending from the top side and defining drainage channels across the top side, the panels including at least one panel interlock configured as one of a male or female jigsaw puzzle piece joint, or a dovetail recess, or a dovetail projection positioned on a perimeter edge of the panels that engage a mating male or female jigsaw puzzle piece joint, or a dovetail recess, or a dovetail projection on an adjacent panel of the assembly of panels, the panel interlock creating a spaced apart relationship between adjacent panels to accommodate one of vertical drainage or thermal expansion.  
Claim 23 is drawn to an artificial turf assembly comprising an artificial turf carpet having a backing layer and a plurality of fibers tufted onto the backing layer; and a turf underlayment layer comprised of an assembly of panels, each of the panels formed from a plurality of expanded polyolefin beads, the plurality of expanded polyolefin beads bonded together by at least one of pressure and heat to produce a substantially water-impervious surface, the panels including a core having a top side and a bottom side, a plurality of projections extending from the top side and defining drainage channels across the top side, wherein at least one of the plurality of projections or the drainage channels has a textured surface configured as one of bumps, or raised nibs, or dots.
Artificial turf assemblies comprising artificial turf carpets and turf underlayment layers comprising interlocking panels having top and bottom drainage channels and through holes are known in the art.  See, for example, US 2008/0216437 and US 2004/0058096, both issued to Prevost and EP 1696077 issued to Zogg.
Specifically, Prevost 2008 discloses a tile for a synthetic grass system, said tile comprising a top surface and a bottom surface having a plurality of legs (1.e., bottom projections) extending therefrom (abstract and section [0020]). The tiles (i.e., underlayment panel) includes a plurality of apertures (i.e., drain holes for fluid communication through the top and bottom surfaces) between a plurality of intersecting trusses (abstract and section [0021]). The top surface may also include a plurality of raised bumps or projections (section [0023]). The spacing between legs and bumps will inherently provide bottom side and top side channels. Both the legs and bumps terminate in flat support surfaces of different sizes (1.e., legs ends have a larger surface area than the bump surface area) (Figure 2). Figure 2 also shows a “core” comprising a thickness from which the top and bottom projections extend. The edges of the tiles have means (e.g., clips and loops, male and female connectors, attachment bars and receiving channels, snaps, locking members, etc.) for connecting the tiles with adjacent tiles (sections [0030] and [0031] and Figures | and 5).
Prevost 2004 discloses a modular synthetic grass turf assembly comprising a flexible base sheet with drainage grooves and bores (abstract). In one embodiment, the base sheet comprises extruded recycled plastic and has a plurality of upper and lower channels and drainage bores (section [0057]). Figure 4 shows upper drainage channels 48 formed between upper projections, lower alignment channels 56 and lower drainage channels (not shown) formed between lower projections, and drainage bores or through-holes 52 located at the base of the upper drainage channels, wherein the upper drainage channels are not in alignment with the lower alignment channels 56. Prevost 2004 also teaches lower drainage grooves (not shown in Figure 4) for formed in the bottom surface 54 of the base sheet (section [0057]). Prevost 2004 also teaches the base sheet may be in the form of modular panels or tiles that are configured for interlocking with adjacent panels (Figures 9-11 and 16-19 and sections [0036]-[0038]).
Zogg discloses a lawn covering comprising a wear layer of a lawn-like pile fabric (i.e., artificial turf carpet) and a lower support layer comprising top side channels connected via tube-like connecting channels (i.e., through holes) to bottom side channels, wherein said channels are intended to drain water (abstract and section [0015]).  The lower support layer is made of a shock-absorbing material, preferably a closed-cell polypropylene foam (section [0016]).  The lower support layer may be provided in groove and ridge interlocking sheets (section [0037]).  
Thus, while the Prevost and Zogg references teach similar artificial turf underlayment assemblies comprising an artificial turf carpet and interlocking underlayment panels having top and bottom drainage channels and through holes, said Prevost references fail to teach said panels are formed from expanded polyolefin beads bonded together by heat and/or pressure to produce a substantially water-impervious surface.  Hence, the claims are patentably distinct from the Prevost and Zogg references.   
Additionally, artificial turf assemblies comprising artificial turf carpets and turf underlayment layers comprising panels made from bonded polyolefin beads and having bottom projections forming bottom drainage channels are known in the art.  See, for example, US 2005/0042394 issued to Sawyer et al. and US 2008/0240860 issued to Ianniello.
Specifically, Sawyer discloses a synthetic sports field comprising a top layer of an artificial turf and a padding layer between said turf and a base or dirt layer (abstract). The padding layer is made of a plurality of discrete beads of a foam material, wherein the beads abut one another at certain portions and are spaced apart at other portions, thereby providing porosity and breathability (abstract).  The beads are integrally joined by glue or fusion at the abutting portions (abstract).  The foam beads of the padding are preferably polyethylene or polypropylene, closed cell foam beads (section [0026]).  Additionally, the padding layer comprises feet members (i.e., bottom side projections) providing water channels to enhance drainage of the field (abstract). The feet members are illustrated as being substantially cylindrical in shape, but can be other shapes as desired (section [0034]). The padding layer is preferably modular and includes interlocking male and female portions or releasably attached panels (section [0032]).
Ianniello discloses a channeled synthetic drainable base for use with a natural or synthetic turf system (abstract).  The drainable base provides permeability of fluids in a vertical direction and shock resistance (abstract and section [0048]).  Said base comprises crosslinked, closed cell, high density polyethylene (HDPE) foam particles that are randomly fused or adhered together to form a layer (sections [0048], [0049], and [0057]).  The foam particles are preferably about 3A inch in size (section [0053]).  Drainage channels are molded into the bottom of said layer to provide horizontal drainage (section [0048] and Figures 1 and 2) at a desired size, spacing, and shape, including rhombus grooves (section [0051] and [0068]).  The base is installed over a subgrade (section [0049]) and covered with an artificial turf (section [0047] and Figure 2).
Thus, while Sawyer and Ianniello provide turf underlayments made of bonded polyolefin beads, each reference teaches the underlayment material is permeable rather than water-impervious as presently claimed.  Hence, the claims are patentably distinct from the Sawyer and Ianniello references.
Furthermore, the claims are patentably distinct from JP 2005-009246 issued to Fukasawa.  Fukasawa discloses a rectangular mat unit having shock absorbing properties comprising a base formed from molded polyolefin foam beads and a surface material attached thereto (abstract).  Said surface material includes carpets, wood-based materials, and ceramic products (section [0017]).  The mat unit includes ribs/projections and grooves/recesses (abstract and section [0017]).  However, said ribs/projections and grooves/recesses are for joining the surface material to the base and/or for connecting adjoining mats (abstract, section [0017], and figures).  Thus, the Fukasawa reference fails to teach or suggest the claimed drainage channels, in particular, the claimed top side drainage channels.  
Therefore, claims 1-30 contain allowable subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 11, 2022